Name: Commission Regulation (EEC) No 3817/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal and originating in the other Member States
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe
 Date Published: nan

 No L 366/36 Official Journal of the European Communities 29. 12 . 90 COMMISSION REGULATION (EEC) No 3817/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal and originating in the other Member States and poultrymeat sectors to Portugal under certain restrictive conditions concerning in particular the period during which they have engaged in their commerce ; whereas it is appropriate to derogate from that rule for 1991 to benefit those operators situated in the territory of the former German Democratic Republic in order to allow them to export those products to Portugal ; Whereas to lay down detailed rules for the application for the issue of licences it is necessary to derogate from both Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*), as amended by Regulation (EEC) No 1599/90 ('), and Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the STM(7), as last amended by Regulation (EEC) No 3296/88 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Communitiy, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof, Having regard to Council Regulation No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade (STM) (*), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (J), as amended by Regu ­ lation (EEC) No 3296/88 , and in particular Article 13 thereof, Whereas Council Regulation (EEC) No 3659/90 (4) has specified the list of products submitted to transition by stage which are subject to the STM from the beginning of the second stage ; Whereas Article 5 (2) of Council Regulation (EEC) No 3792/85 of 20 December 1985 specifies that the imports from Spain of these products are submitted to the STM according to Articles 249 and 252 of the Act of Accession; Whereas the indicative ceilings on imports into Portugal of certain products of the eggs and poultrymeat sectors listed in the Annex to this Regulation are laid down on the basis of the provisional balance sheet established in application of Article 251 of the Act of Accession and on taking account in particular of the traditional trade volumes of imports into Portugal as well as the necessity for a progressive opening up of the Portuguese market ; Whereas it is appropriate to foresee that Community operators can only export certain products in the eggs HAS ADOPTED THIS REGULATION: Article 1 The indicative ceilings relating to certain products in the eggs and poultrymeat sectors which may be imported into Portugal from the Community as constituted at 31 December 1985 and Spain shall be those set out in the Annex. Article 2 1 . STM licences shall be requested for imports into Portugal from the other Member States of products falling within :  one of the subheadings of the combined nomen ­ clature, or O OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27 . 10 . 1988, p. 7 . ( ») OJ No L 367, 31 . 12 . 1985, p. 7 . (4) OJ No L 362, 27 . 12 . 1990, p. 38 . (') OJ No L 331 , 2 . 12 . 1988 , p. 1 . (6) OJ No L 151 , 15 . 6 . 1990, p. 29. O OJ No L 57, 1 . 3 . 1986, p. 1 . No L 366/3729 . 12 . 90 Official Journal of the European Communities 3 . All applications from one applicant shall be regarded as a single application .  one of the groups of subheadings of the combined nomenclature given in the Annex. 2 . In derogation to Article 2 (2) of Regulation (EEC) No 574/86, the rights deriving from the STM licence are not transferable . Article 5 The sum of the quantities stated in the STM licences applied for by a given operator in any one. week shall , for each of the groups of products specified in the Annex, not exceed the following guarantees :Article 3 In derogation to :  Group 1 : 20 tonnes, (a) Article 15 of Regulation (EEC) No 3719/88 , applications for STM licences lodged between Monday and Friday at 1 p.m., shall be deemed to have been lodged simultaneously ;  Group 2 : 300 000 hatching eggs or 90 000 chicks ,  Group 3 : 300 000 hatching eggs or 90 000 chicks,  Group 4 : 20 tonnes, (b) the first and second subparagraphs of Article 6 (2) of Regulation (EEC) No 574/86, the Member States shall notify the Commission before 1 p.m., every Wednesday of the quantity for which licence applications have been lodged the previous week specified by group number. The Member States shall issue STM licences for the quantities requested on the following Monday, unless the Commission has taken any special measures ;   Group 5 : 20 tonnes. Article 6 STM licences as provided for in Articles 1 and 3 of Regulation (EEC) No 569/86 shall be valid for 18 days for all products set out in the Annex from the actual date of issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . (c) Article 6 ( 1 ) of Regulation (EEC) No 574/86, the first copy of the licence shall be handed to the applicant or sent to the address stated in the request; (d) the third subparagraph of Article 6 (2) of Regulation (EEC) No 574/86, the obligation to use the licence shall remain if the single reduction coefficient is applied . Article 7 The security relating to STM licences shall be for each of the groups of products specified in the Annex as follows :  Group 1 : ECU 3,5 per 100 kg eggs in shell, Article 4 1 . The applicant must be a natural or legal person who at the time his application is submitted has, for 12 months at least, been engaged in trade in products of the eggs and poultrymeat sector between Member States or with third countries and who is entered in the official register of a Member State. However, until 31 December 1991 , these conditions do not apply to applicants estab ­ lished for at least 12 months in the former territory of the German Democratic Republic.  Group 2 : ECU 0,5 per 100 hatching eggs or ECU 0,6 per 100 chicks ,  Group 3 : ECU 2 per 100 hatching eggs or ECU 2,5 per 100 poults,  Group 4 : ECU 5 per 100 kg carcase weight or ECU 3,5 per 100 kg live weight, 2 . Licence applications shall be considered only if the applicant declares in writing that he has not lodged and undertakes not to lodge any application for the same product in any Member State other than that where his present application is lodged ; if an applicant lodges applications in two or more Member States, none of the applications shall be considered ­  Group 5 : ECU 5 per 100 kg carcase weight or ECU 3,5 per 100 kg live weight. No L 366/38 Official Journal of the European Communities 29 . 12 . 90 Article 8 1 . Portugal shall notify the Commission of the quan ­ tities of products actually imported in each three-month period, broken down by product, not later than 45 days after the end of the period concerned . 2 . Portugal shall notify the Commission not later 15 October each year of the forecast production and consumption in that Member State for the following year. i Article 9 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission ANNEX Group CN code Description Indicative ceiling1991 (') 1 0407 00 30 Eggs other than hatching eggs 5 000 tonnes from which 1250 tonnes for each quarter 2 0105 11 00 ex 0407 00 19 Live fowls of the species Gallus domesticus weighing not more than 185 g Hatching eggs of hens of the species Gallus domesticus ¢ 5 million pieces (2) from which 1,25 million each quarter 3 0105 19 10 0407 00 1 1 Live geese and turkeys of domestic species weighing not more than 185 g Hatching eggs of turkeys or geese 2 million pieces (J) from which 500 000 for each quarter 4 0105 91 00 0207 10 15 0207 10 19 0207 21 10 0207 21 90 0207 39 13 0207 41 11 Live fowls of the species Gallus domesticus weighing more than 185 g Fowls of the species Gallus domesticus, not cut in pieces fresn, chilled or frozen, known as '70 % chickens' or '65 °/o chickens' or 'chickens otherwise presented' Halves and quarters of fowls of the species Gallus domesticus, fresh, chilled or frozen. 9 000 tonnes (4) from which 2250 tonnes for each quarter 5 0105 99 30 0207 10 31 0207 10 39 0207 22 10 0207 22 90 0207 39 33 0207 42 11 Live turkeys of domestic species weighing more than 185 g Turkeys not cut in pieces, fresh, chilled, or frozen, known as '80 % turkeys', '73 % turkeys' or 'turkeys otherwise presented' Halves and quarters of turkeys, fresh, chilled or frozen 1500 tonnes (s), from which 375 tonnes for each quarter (') If the overall quantity for which applications have been submitted in one quarter is less than quantity available in thatquarter, the quantity remaining shall be added to the quantity available in respect of the following quarter. (l) Hatching egg equivalent : 1 chick  1,25 hatching eggs . (J) Hatching egg equivalent : 1 poult = 1,4 hatching eggs . (4) Carcase weight equivalent : 100 kg live fowl  70 kg carcase weight. (*) Carcase weight equivalent : 100 kg live turkeys = 75 kg carcase weight.